Title: To George Washington from Hector St. John Crèvecoeur, 17 April 1788
From: Crèvecoeur, Hector St. Jean de
To: Washington, George

 

Sir
New York 17 April 1788

I have this moment receiv’d a Letter by the French Packet just come into this Port—inclosed in one of our Ministers dispatches addressed to you, which he has most particularly requested I shou’d forward to you, not knowing when the Post sets out, I thought it most prudent to inclose it in this, & put the whole into the hands of the Presidt of Congress, I hope it will reach your Excellency’s hands speedily & safely.
I embrace with great pleasure this opportunity of offering your Excellency the unfeign’d testimonies of the Veneration & Respect with which I have the Honor to be Your Excellency’s Most obedient & most humble Servant

St John

